 
 
Exhibit 10.3       Form of Secured Convertible Note


 
 
"NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. "


Principal Amount
$                                                                                                                                                                                       
  Issue Date: March ___, 2009
Purchase Price: $


SECURED CONVERTIBLE NOTE


FOR VALUE RECEIVED, ATTITUDE DRINKS, INC., a Delaware corporation (hereinafter
called "Borrower"), hereby promises to pay to _____________(the "Holder") or
order, without demand, the sum of _______________ Dollars ($____________), with
interest accruing thereon, on December ___, 2009 (the "Maturity Date"), if not
retired sooner.


This Note has been entered into pursuant to the terms of a subscription
agreement between the Borrower, the Holder and certain other holders (the “Other
Holders”) of convertible promissory notes (the “Other Notes”), dated of even
date herewith (the “Subscription Agreement”), and shall be governed by the terms
of such Subscription Agreement.  Unless otherwise separately defined herein, all
capitalized terms used in this Note shall have the same meaning as is set forth
in the Subscription Agreement.  The following terms shall apply to this Note:


ARTICLE I
 
GENERAL PROVISIONS


1.1           Interest Rate.   Interest payable on this Note shall accrue at the
annual rate of twelve percent (12%) and be payable on the Maturity Date,
accelerated or otherwise, when the principal and remaining accrued but unpaid
interest shall be due and payable, or sooner as described below.


1.2           Payment Grace Period.  The Borrower shall have a five (5) day
grace period to pay any monetary amounts due under this Note, after which grace
period a default interest rate of twenty percent (20%) per annum.


1.3           Conversion Privileges.  The Conversion Privileges set forth in
Article II shall remain in full force and effect immediately from the date
hereof and until the Note is paid in full regardless of the occurrence of an
Event of Default.  The Note shall be payable in full on the Maturity Date,
unless previously converted into Common Stock in accordance with Article II
hereof; provided, that if an Event of Default has occurred, the Borrower may not
pay this Note, without the consent of the Holder, until one year after the later
of the date the Event of Default has been cured or one year after the Maturity
Date.
 
 
 
-1-

--------------------------------------------------------------------------------

 
 
 
ARTICLE II


CONVERSION RIGHTS


The Holder shall have the right to convert the principal and any interest due
under this Note into Shares of the Borrower's Common Stock, $.001 par value per
share (“Common Stock”) as set forth below.


2.1.           Conversion into the Borrower's Common Stock.


(a)  The Holder shall have the right from and after the date of the issuance of
this Note and then at any time until this Note is fully paid, to convert any
outstanding and unpaid principal portion of this Note, and accrued interest, at
the election of the Holder (the date of giving of such notice of conversion
being a "Conversion Date") into fully paid and nonassessable shares of Common
Stock as such stock exists on the date of issuance of this Note, or any shares
of capital stock of Borrower into which such Common Stock shall hereafter be
changed or reclassified, at the conversion price as defined in Section 2.1(b)
hereof (the "Conversion Price"), determined as provided herein.  Upon delivery
to the Borrower of a completed Notice of Conversion, a form of which is annexed
hereto as Exhibit A, Borrower shall issue and deliver to the Holder within three
(3) business days after the Conversion Date (such third day being the “Delivery
Date”) that number of shares of Common Stock for the portion of the Note
converted in accordance with the foregoing.  At the election of the Holder, the
Borrower will deliver accrued but unpaid interest on the Note, if any, through
the Conversion Date directly to the Holder on or before the Delivery Date.  The
number of shares of Common Stock to be issued upon each conversion of this Note
shall be determined by dividing that portion of the principal of the Note and
interest, if any, to be converted, by the Conversion Price.


(b)  Subject to adjustment as provided in Section 2.1(c) hereof, the fixed
conversion price per share shall be $.05 (“Fixed Conversion Price”) and after
all of the occurrence of an Event of Default, the giving of written notice by
Holder to Borrower of such occurrence and upon an actual conversion under this
Note, the per share conversion price shall be the lesser of  (i) the Fixed
Conversion Price, or (ii) 80% of the average of the three lowest closing bid
prices for the Common Stock as reported by Bloomberg L.P. for the Principal
Market for the date preceding a Conversion Date, but in no event greater than
the Fixed Conversion Price (such actual conversion price being the “Conversion
Price”).


(c)  The Conversion Price and number and kind of shares or other securities to
be issued upon conversion determined pursuant to Section 2.1(a), shall be
subject to adjustment from time to time upon the happening of certain events
while this conversion right remains outstanding, as follows:
 
 
 
-2-

--------------------------------------------------------------------------------

 

 
A.           Merger, Sale of Assets, etc.  If the Borrower at any time shall
consolidate with or merge into or sell or convey all or substantially all its
assets to any other corporation, this Note, as to the unpaid principal portion
thereof and accrued interest thereon, shall thereafter be deemed to evidence the
right to purchase such number and kind of shares or other securities and
property as would have been issuable or distributable on account of such
consolidation, merger, sale or conveyance, upon or with respect to the
securities subject to the conversion or purchase right immediately prior to such
consolidation, merger, sale or conveyance.  The foregoing provision shall
similarly apply to successive transactions of a similar nature by any such
successor or purchaser.  Without limiting the generality of the foregoing, the
anti-dilution provisions of this Section shall apply to such securities of such
successor or purchaser after any such consolidation, merger, sale or conveyance.


B.           Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
an adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.


C.           Stock Splits, Combinations and Dividends.  If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event..
 
D.           Share Issuance.   If at any time while this Note is outstanding,
the Borrower shall agree to or issue (the “Lower Price Issuance”) any shares of
Common Stock or securities convertible into or exercisable directly or
indirectly for shares of Common Stock (or modify any of the foregoing which may
be outstanding) to any person or entity at a price per share or conversion or
exercise price per share which shall be less than the Conversion Price, then the
Conversion Price shall automatically be reduced to such other Lower Price
Issuance.  For purposes of the adjustment described in this paragraph, the
issuance of any security of the Company carrying the right to convert such
security into shares of Common Stock or of any warrant, right or option to
purchase Common Stock (other than Excepted Issuances) shall result in the
adjustment of the Conversion Price where such right to convert is at a price
lower than the applicable Conversion Price.  Common Stock issued or issuable by
the Borrower for no consideration will be deemed issuable or to have been issued
for $0.001 per share of Common Stock.  The reduction of the Conversion Price
described in this paragraph is in addition to the other rights of the Holder
described in the Subscription Agreement.


(d)  Whenever the Conversion Price is adjusted pursuant to Section 2.1(c) above,
the Borrower shall promptly mail to the Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a statement of the
facts requiring such adjustment.


(e)  During the period the conversion right exists, Borrower will reserve from
its authorized and unissued Common Stock not less than an amount of Common Stock
equal to 150% of the amount of shares of Common Stock issuable upon the full
conversion of this Note.  Borrower represents that upon issuance, such shares
will be duly and validly issued, fully paid and non-assessable.  Borrower agrees
that its issuance of this Note shall constitute full authority to its officers,
agents, and transfer agents who are charged with the duty of executing and
issuing stock certificates to execute and issue the necessary certificates for
shares of Common Stock upon the conversion of this Note.
 
 
 
-3-

--------------------------------------------------------------------------------

 

 
       2.2           Method of Conversion.  This Note may be converted by the
Holder in whole or in part as described in Section 2.1(a) hereof and the
Subscription Agreement.  Upon partial conversion of this Note, a new Note
containing the same date and provisions of this Note shall, at the request of
the Holder, be issued by the Borrower to the Holder for the principal balance of
this Note and interest which shall not have been converted or paid.
 
       2.3.           Maximum Conversion.  The Holder shall not be entitled to
convert on a Conversion Date that amount of the Note in connection with that
number of shares of Common Stock which would be in excess of the sum of (i) the
number of shares of Common Stock beneficially owned by the Holder and its
affiliates on a Conversion Date, (ii) any Common Stock issuable in connection
with the unconverted portion of the Note, and (iii) the number of shares of
Common Stock issuable upon the conversion of the Note with respect to which the
determination of this provision is being made on a Conversion Date, which would
result in beneficial ownership by the Holder and its affiliates of more than
4.99% of the outstanding shares of Common Stock of the Borrower on such
Conversion Date.  For the purposes of the provision to the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended, and Regulation 13d-3
thereunder.  Subject to the foregoing, the Holder shall not be limited to
aggregate conversions of 4.99%.  The Holder shall have the authority and
obligation to determine whether the restriction contained in this Section 2.3
will limit any conversion hereunder and to the extent that the Holder determines
that the limitation contained in this Section applies, the determination of
which portion of the Notes are convertible shall be the responsibility and
obligation of the Holder.  The Holder may waive the conversion limitation
described in this Section 2.3, in whole or in part, upon and effective after 61
days prior written notice to the Borrower to increase such percentage to up to
9.99%.
 
       2.4.           Mandatory Conversion.  Provided an Event of Default or an
event which with the passage of time or giving of notice could become an Event
of Default has not occurred, then, until the Maturity Date, the Borrower will
have the option by written notice to the Holder (“Notice of Mandatory
Conversion”) of compelling the Holder to convert all or a portion of the
outstanding and unpaid principal of the Note and accrued interest, thereon, into
Common Stock at fifty percent (50%) of the Conversion Price, as adjusted, then
in affect (“Mandatory Conversion”). The Notice of Mandatory Conversion, which
notice must be given on the first day following twenty (20) consecutive trading
days (“Lookback Period”) during which the closing price for the Common Stock as
reported by Bloomberg, LP for the Principal Market shall be greater than Five
Dollars ($5.00) each such trading day and during which twenty (20) trading days,
the daily trading volume as reported by Bloomberg L.P. for the Principal Market
is greater than 100,000 shares. The date the Notice of Mandatory Conversion is
given is the “Mandatory Conversion Date.” The Notice of Mandatory Conversion
shall specify the aggregate principal amount of the Note which is subject to
Mandatory Conversion.  Mandatory Conversion Notices must be given
proportionately to all Holders of Notes. The Borrower shall reduce the amount of
Note principal subject to a Notice of Mandatory Conversion by the amount of Note
Principal and interest for which the Holder had delivered a Notice of Conversion
to the Borrower during the twenty (20) trading days preceding the Mandatory
Conversion Date. Each Mandatory Conversion Date shall be a deemed Conversion
Date and the Borrower will be required to deliver the Common Stock issuable
pursuant to a Mandatory Conversion Notice in the same manner and time period as
described in the Subscription Agreement.  A Notice of Mandatory Conversion may
be given only in connection with an amount of Common Stock which would not cause
a Holder to exceed the 4.99% (or if increased, 9.99%) beneficial ownership
limitation set forth in Section 2.3 of this Note.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
 
       2.5.           Reservation.   On or before May 30, 2009, Borrower will
reserve from its authorized and unissued Common Stock to provide for the
issuance of Common Stock upon full conversion of this Note.  Borrower represents
that upon issuance, such shares will be duly and validly issued, fully paid and
non-assessable.  Borrower agrees that its issuance of this Note shall constitute
full authority to its officers, agents, and transfer agents who are charged with
the duty of executing and issuing stock certificates to execute and issue the
necessary certificates for shares of Common Stock upon the conversion of this
Note.
 
       2.6.           Optional Redemption of Principal Amount.   Provided an
Event of Default or an event which with the passage of time or the giving of
notice could become an Event of Default has not occurred, whether or not such
Event of Default has been cured, the Borrower will have the option of prepaying
the outstanding Principal amount of this Note (“Optional Redemption”), in whole
or in part, by paying to the Holder a sum of money equal to one hundred and
twenty percent (120%) of the Principal amount to be redeemed, together with
accrued but unpaid interest thereon and any and all other sums due, accrued or
payable to the Holder arising under this Note or any Transaction Document
through the Redemption Payment Date as defined below (the “Redemption
Amount”).  Borrower’s election to exercise its right to prepay must be by notice
in writing (“Notice of Redemption”).  The Notice of Redemption shall specify the
date for such Optional Redemption (the “Redemption Payment Date”), which date
shall be at least thirty (30) business days after the date of the Notice of
Redemption (the “Redemption Period”).  A Notice of Redemption shall not be
effective with respect to any portion of the Principal Amount for which the
Holder has previously delivered an election to convert, or subject to the
previous sentence, for conversions initiated or made by the Holder during the
Redemption Period.  On the Redemption Payment Date, the Redemption Amount, less
any portion of the Redemption Amount against which the Holder has permissibly
exercised its conversion rights, shall be paid in good funds to the Holder. In
the event the Borrower fails to pay the Redemption Amount on the Redemption
Payment Date as set forth herein, then (i) such Notice of Redemption will be
null and void, (ii) Borrower will have no right to deliver another Notice of
Redemption, and (iii) Borrower’s failure may be deemed by Holder to be a
non-curable Event of Default.  A Notice of Redemption may not be given nor may
the Borrower effectuate a Redemption without the consent of the Holder, if at
any time during the Redemption Period an Event of Default, or an event which
with the passage of time or giving of notice could become an Event of Default
(whether or not such Event of Default has been cured), has occurred.  During the
Optional Redemption Period, the Company must abide by all of its obligations to
the Note Holder.


ARTICLE III


EVENT OF DEFAULT


The occurrence of any of the following events of default ("Event of Default")
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:
 
        3.1           Failure to Pay Principal or Interest.  The Borrower fails
to pay any installment of principal, interest or other sum due under this Note
when due.
 
 
 
-5-

--------------------------------------------------------------------------------

 

 
       3.2           Breach of Covenant.  The Borrower breaches any material
covenant or other term or condition of the Subscription Agreement, Transaction
Documents or this Note in any material respect and such breach, if subject to
cure, continues for a period of ten (10) business days after written notice to
the Borrower from the Holder.
 
       3.3           Breach of Representations and Warranties.  Any material
representation or warranty of the Borrower made herein, in the Subscription
Agreement, Transaction Documents, or in any agreement, statement or certificate
given in writing pursuant hereto or in connection therewith shall be false or
misleading in any material respect as of the date made and the Closing Date.
 
        3.4           Receiver or Trustee.  The Borrower or any Subsidiary of
Borrower shall make an assignment for the benefit of creditors, or apply for or
consent to the appointment of a receiver or trustee for it or for a substantial
part of its property or business; or such a receiver or trustee shall otherwise
be appointed.
 
        3.5           Judgments.  Any money judgment, writ or similar final
process shall be entered or filed against Borrower or any of its property or
other assets for more than $100,000, and shall remain unvacated, unbonded or
unstayed for a period of forty-five (45) days.
 
        3.6           Bankruptcy.  Bankruptcy, insolvency, reorganization or
liquidation proceedings or other proceedings or relief under any bankruptcy law
or any law, or the issuance of any notice in relation to such event, for the
relief of debtors shall be instituted by or against the Borrower or any
Subsidiary of Borrower and if instituted against them are not dismissed within
45 days of initiation.
 
        3.7           Delisting.   Delisting of the Common Stock from any
Principal Market; failure to comply with the requirements for continued listing
on a Principal Market for a period of seven (7) consecutive trading days; or
notification from a Principal Market that the Borrower is not in compliance with
the conditions for such continued listing on such Principal Market.
 
        3.8           Non-Payment.   A default by the Borrower under any one or
more obligations in an aggregate monetary amount in excess of $100,000 for more
than twenty days after the due date, unless the Borrower is contesting the
validity of such obligation in good faith and has segregated cash funds equal to
not less than one-half of the contested amount.
 
        3.9           Stop Trade.  An SEC or judicial stop trade order or
Principal Market trading suspension that lasts for five or more consecutive
trading days.
 
        3.10         Failure to Deliver Common Stock or Replacement
Note.  Borrower's failure to timely deliver Common Stock to the Holder pursuant
to and in the form required by this Note and Sections 7 and 11 of the
Subscription Agreement, or, if required, a replacement Note.
 
        3.11         Reservation Default.   Failure by the Borrower to have
reserved for issuance upon conversion of the Note the amount of Common stock as
set forth in this Note, and the Subscription Agreement.
 
       3.12         Financial Statement Restatement.  The restatement of any
financial statements filed by the Borrower with the Securities and Exchange
Commission for any date or period from two years prior to the Issue Date of this
Note and until this Note is no longer outstanding, if the result of such
restatement would, by comparison to the unrestated financial statements, have
constituted a Material Adverse Effect.
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
        3.13         Other Note Default.  The occurrence of any Event of Default
under any other Note between Borrower and Holder.
 
        3.14         Cross Default.  A default by the Borrower of a material
term, covenant, warranty or undertaking of any other agreement to which the
Borrower and Holder are parties, or the occurrence of a material event of
default under any such other agreement to which Borrower and Holder are parties
which is not cured after any required notice and/or cure period.


ARTICLE IV


SECURITY INTEREST
 
        4.         Security Interest/Waiver of Automatic Stay.   This Note is
secured by a security interest granted to the Collateral Agent for the benefit
of the Holder pursuant to a Security Agreement, as delivered by Borrower to
Holder.  The Borrower acknowledges and agrees that should a proceeding under any
bankruptcy or insolvency law be commenced by or against the Borrower, or if any
of the Collateral (as defined in the Security Agreement) should become the
subject of any bankruptcy or insolvency proceeding, then the Holder should be
entitled to, among other relief to which the Holder may be entitled under the
Transaction Documents and any other agreement to which the Borrower and Holder
are parties (collectively, "Loan Documents") and/or applicable law, an order
from the court granting immediate relief from the automatic stay pursuant to 11
U.S.C. Section 362 to permit the Holder to exercise all of its rights and
remedies pursuant to the Loan Documents and/or applicable law. THE BORROWER
EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. SECTION
362.  FURTHERMORE, THE BORROWER EXPRESSLY ACKNOWLEDGES AND AGREES THAT NEITHER
11 U.S.C. SECTION 362 NOR ANY OTHER SECTION OF THE BANKRUPTCY CODE OR OTHER
STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION, 11 U.S.C. SECTION 105) SHALL
STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN ANY WAY THE ABILITY OF THE
HOLDER TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS AND/OR
APPLICABLE LAW.  The Borrower hereby consents to any motion for relief from stay
that may be filed by the Holder in any bankruptcy or insolvency proceeding
initiated by or against the Borrower and, further, agrees not to file any
opposition to any motion for relief from stay filed by the Holder.  The Borrower
represents, acknowledges and agrees that this provision is a specific and
material aspect of the Loan Documents, and that the Holder would not agree to
the terms of the Loan Documents if this waiver were not a part of this Note. The
Borrower further represents, acknowledges and agrees that this waiver is
knowingly, intelligently and voluntarily made, that neither the Holder nor any
person acting on behalf of the Holder has made any representations to induce
this waiver, that the Borrower has been represented (or has had the opportunity
to he represented) in the signing of this Note and the Loan Documents and in the
making of this waiver by independent legal counsel selected by the Borrower and
that the Borrower has discussed this waiver with counsel.
 
 
 
-7-

--------------------------------------------------------------------------------

 
 


ARTICLE V
 
MISCELLANEOUS
 
        5.1           Failure or Indulgence Not Waiver.  No failure or delay on
the part of Holder hereof in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.  All rights and
remedies existing hereunder are cumulative to, and not exclusive of, any rights
or remedies otherwise available.
 
       5.2           Notices.  All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Borrower to: Attitude Drinks Inc.,
10415 Riverside Drive, Suite 101, Palm Beach Gardens, FL 33410, Attn: Roy
Warren, CEO and President, telecopier: (561) 799-5039, with a copy by telecopier
only to: Weed & Co., LLP, 4695 MacArthur Court, Suite 1430, Newport Beach, CA
92660, Attn: Rick Weed, Esq., telecopier number: (949) 475-9087, and (ii) if to
the Holder, to the name, address and telecopy number set forth on the front page
of this Note, with a copy by telecopier only to Grushko & Mittman, P.C., 551
Fifth Avenue, Suite 1601, New York, New York 10176, telecopier number: (212)
697-3575.
 
        5.3           Amendment Provision.  The term “Note” and all reference
thereto, as used throughout this instrument, shall mean this instrument as
originally executed, or if later amended or supplemented, then as so amended or
supplemented.
 
        5.4           Assignability.  This Note shall be binding upon the
Borrower and its successors and assigns, and shall inure to the benefit of the
Holder and its successors and assigns.
 
        5.5           Cost of Collection.  If default is made in the payment of
this Note, Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys’ fees.
 
 
 
-8-

--------------------------------------------------------------------------------

 

 
                5.6           Governing Law.  This Note shall be governed by and
construed in accordance with the laws of the State of New York, including, but
not limited to, New York statutes of limitations.  Any action brought by either
party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the civil or state courts of New York or in
the federal courts located in the State and county of New York.  Both parties
and the individual signing this Agreement on behalf of the Borrower agree to
submit to the jurisdiction of such courts.  The prevailing party shall be
entitled to recover from the other party its reasonable attorney's fees and
costs.  In the event that any provision of this Note is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or unenforceability of any other provision of this Note. Nothing contained
herein shall be deemed or operate to preclude the Holder from bringing suit or
taking other legal action against the Borrower in any other jurisdiction to
collect on the Borrower's obligations to Holder, to realize on any collateral or
any other security for such obligations, or to enforce a judgment or other
decision in favor of the Holder.  This Note shall be deemed an unconditional
obligation of Borrower for the payment of money and, without limitation to any
other remedies of Holder, may be enforced against Borrower by summary proceeding
pursuant to New York Civil Procedure Law and Rules Section 3213 or any similar
rule or statute in the jurisdiction where enforcement is sought.  For purposes
of such rule or statute, any other document or agreement to which Holder and
Borrower are parties or which Borrower delivered to Holder, which may be
convenient or necessary to determine Holder’s rights hereunder or Borrower’s
obligations to Holder are deemed a part of this Note, whether or not such other
document or agreement was delivered together herewith or was executed apart from
this Note.
 
       5.7           Maximum Payments.  Nothing contained herein shall be deemed
to establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.


                5.8.          Construction.   Each party acknowledges that its
legal counsel participated in the preparation of this Note and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Note to favor any party
against the other.
 
        5.9           Redemption.  This Note may not be redeemed or called
without the consent of the Holder except as described in this Note or the
Subscription Agreement.
 
       5.10         Shareholder Status.  The Holder shall not have rights as a
shareholder of the Borrower with respect to unconverted portions of this
Note.  However, the Holder will have the rights of a shareholder of the Borrower
with respect to the Shares of Common Stock to be received after delivery by the
Holder of a Conversion Notice to the Borrower.
 
        5.11         Non-Business Days.   Whenever any payment or any action to
be made shall be due on a Saturday, Sunday or a public holiday under the laws of
the State of New York, such payment may be due or action shall be required on
the next succeeding business day and, for such payment, such next succeeding day
shall be included in the calculation of the amount of accrued interest payable
on such date.


IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the ____ day of March, 2009.


ATTITUDE DRINKS INC.


By:____________________________________
           Name:
           Title:


WITNESS:


______________________________________
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
 
NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)




The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by Attitude Drinks Inc. on
March ___, 2009 into Shares of Common Stock of Attitude Drinks Inc. (the
“Borrower”) according to the conditions set forth in such Note, as of the date
written below.




Date of
Conversion:____________________________________________________________________




Conversion
Price:______________________________________________________________________




Number of Shares of Common Stock Beneficially Owned on the Conversion Date: Less
than 5% of the outstanding Common Stock of Attitude Drinks Inc.
___________________________________________




Shares To Be
Delivered:_________________________________________________________________




Signature:____________________________________________________________________________




Print
Name:__________________________________________________________________________




Address:_____________________________________________________________________________


   ____________________________________________________________________________





 
 -10-

--------------------------------------------------------------------------------